Citation Nr: 0921005	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a chronic complex partial seizure disorder.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a chronic disorder manifested by heart-related 
chest pain.

3.  Entitlement to service connection for a chronic low back 
disorder.

4.  Entitlement to service connection for a chronic bilateral 
leg disorder.

5.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
80 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated 10 
percent disabling. 

7.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated 10 percent 
disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

9.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.

10.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1974 and from July 1980 to July 1983, with 
additional service in the Michigan Army National Guard.

This appeal arose from a November 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which determined that new and 
material evidence had not been received to reopen the 
Veteran's claims of entitlement to a chronic complex partial 
seizure disorder and chronic hypertension with chest pain and 
denied service connection for both a chronic low back 
disorder and a chronic bilateral leg disorder.  In December 
2002, the Veteran submitted a notice of disagreement.  In 
January 2003, the RO determined that new and material 
evidence had been received to reopen the Veteran's claims for 
a chronic complex partial seizure disorder and chronic 
hypertension with chest pain; service connection was granted 
for chronic hypertension and a 10 percent disability rating 
was assigned; the claims for service connection for a chronic 
complex partial seizure disorder and a chronic disorder 
manifested by heart-related chest pain were denied on the 
merits.  The Veteran perfected an appeal in February 2003.  

In his February 2003 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  In April 2003, the Veteran withdrew his hearing 
request.

In the December 2005 rating decision, the RO denied increased 
evaluations for the Veteran's chronic hypertension, bilateral 
sensorineural hearing loss disability, and tinnitus; the 
Veteran's claims for TDIU and special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate were also denied. The Veteran perfected an 
appeal of this decision.  In his February 2006 substantive 
appeal, the Veteran requested a hearing before a Veterans Law 
Judge sitting at the RO.

These claims were remanded by the Board in November 2007 for 
additional procedural development.  The case has been 
returned to the Board for further appellate review.

In an August 2008 rating decision, the RO denied the 
Veteran's claim of entitlement to automobile and adaptive 
equipment or adaptive equipment only.  As will be detailed 
further below, in September 2008 the Veteran filed a notice 
of disagreement (NOD) as to that decision.  A statement of 
the case (SOC) has not been issued as to that matter.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


Clarification of issues on appeal

Notwithstanding the RO's reopening of the claims for a 
chronic complex partial seizure disorder and a chronic 
disorder manifested by heart-related chest pain, it is the 
Board's initial responsibility to determine whether new and 
material evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.].  See 
also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].  The issues have been characterized 
on the title page accordingly.


REMAND

Reasons for remand

Issuance of a SOC

As was described in the Introduction above, in August 2008 
the RO denied the Veteran's claim of entitlement to 
automobile and adaptive equipment or adaptive equipment only.  
The Veteran has since expressed disagreement as to that 
decision.  See a September 5, 2008 statement from the 
Veteran.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claim to the AOJ so that a 
SOC may be issued.  Thus, the AOJ must issue a SOC as to the 
claim of entitlement to automobile and adaptive equipment or 
adaptive equipment only.



Travel Board hearing

One of the instructions in the Board's November 2007 remand 
was to schedule the Veteran for a Travel Board hearing at the 
RO.  As detailed in the Introduction, the Veteran indicated 
in his February 2006 substantive appeal that he desired  
hearing at the RO.  However, in an October 2008 submission he 
indicated that he wished to appear in Washington, DC.  A 
hearing was scheduled in Washington, DC in June 2009.  In a 
statement received by the RO on April 2009, the Veteran 
indicated that he was physically unable to travel to 
Washington, DC and requested a Travel Board hearing at the RO 
instead.  Such should be scheduled.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should issue a SOC pertaining 
to the issue of entitlement to 
automobile and adaptive equipment or 
adaptive equipment only.  In 
connection therewith, the Veteran and 
his representative should be provided 
with appropriate notice of his 
appellate rights. 

2.  VBA should schedule the Veteran 
for a Travel Board hearing at the RO.  
The Veteran should be notified of the 
date, time and place of such a 
hearing by letter mailed to his 
current address of record, with a 
copy to his representative.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




